 



Exhibit 10.1
SECOND AMENDMENT AND CONSENT TO CREDIT AGREEMENT
     SECOND AMENDMENT AND CONSENT TO CREDIT AGREEMENT (this “Second Amendment”),
dated as of February 9, 2007, among CELANESE HOLDINGS LLC, a Delaware limited
liability company (“Holdings”), BCP CRYSTAL US HOLDINGS CORP., a Delaware
corporation (the “Company”), CELANESE AMERICAS CORPORATION, a Delaware
corporation (“CAC”), the lenders from time to time party to the Credit Agreement
referred to below (the “Lenders”), and DEUTSCHE BANK AG NEW YORK BRANCH
(“DBNY”), as administrative agent (in such capacity, the “Administrative
Agent”), and as collateral agent (in such capacity, the “Collateral Agent”).
Unless otherwise indicated, all capitalized terms used herein and not otherwise
defined herein shall have the respective meanings provided such terms in the
Credit Agreement referred to below.
W I T N E S S E T H :
     WHEREAS, Holdings, the Company, CAC, the Lenders, the Deposit Bank and the
Agents are parties to an Amended and Restated Credit Agreement, dated as of
April 6, 2004, amended and restated as of January 26, 2005 and as further
amended as of November 28, 2005 (as amended, modified or supplemented through,
but not including, the date hereof, the “Credit Agreement”); and
     WHEREAS, subject to the terms and conditions set forth below, the parties
hereto wish to amend and/or modify certain provisions of the Credit Agreement
and consent to certain actions of the Company and its Subsidiaries all as
provided herein;
     NOW, THEREFORE, it is agreed:
I. Amendment to the Credit Agreement
     1. Notwithstanding any provision of the Credit Agreement to the contrary
(but subject to the other applicable terms and conditions in the Credit
Agreement relating to Letters of Credit, to the extent not amended hereby),
(i) requests for Letters of Credit may be given by any Loan Party (on its own
behalf or on behalf of any other Loan Party, in each case to the extent such
Person is entitled to have the requested Letter of Credit opened for its
account), (ii) a Letter of Credit, although opened for the account of a Loan
Party entitled to have such Letter of Credit opened for its own account, may be
stated to be issued on behalf of another Subsidiary, (iii) Letters of Credit
(including Existing Letters of Credit) shall include bank guarantees,
(iv) Letters of Credit denominated in Canadian dollars may be issued under the
Credit Agreement, with all computations of outstandings to be made by including
the Dollar equivalent of the stated amount of such Canadian dollar denominated
Letters of Credit by reference to an Exchange Rate set on each Reset Date and
(v) with the prior consent of the Administrative Agent and the applicable
Issuing Bank (not to be unreasonably withheld), documentary Letters of Credit
also may also be issued payable on a “time basis” as well on terms and
conditions to be agreed upon among the Company, the Administrative Agent and the
applicable Issuing Bank.

-1-



--------------------------------------------------------------------------------



 



II. Consent.
     1. In addition to the asset sales permitted pursuant to Section 6.05 of the
Credit Agreement (and without otherwise reducing any of the asset sale baskets
set forth therein), the Lenders hereby consent to the sale by the Company and
its Subsidiaries of certain assets (the “Titan Assets”) defined as the
“Purchased Assets” in that certain Purchase Agreement dated as of December 12,
2006 by and among Celanese Ltd., Ticona Polymers Inc., Celanese Chemicals Europe
GmbH, Celanese Corporation, Advent Oxo (Cayman) Limtied, Oxo Titan US
Corporation, Drachenfelssee 520. V V GmbH, and Drachenfelssee 521. V V GmbH (the
“Purchase Agreement”), provided, that: (1) the consideration received by the
Company or its Subsidiaries consists solely of cash and is paid at the time of
the closing of such sale and (2) the Net Proceeds therefrom are applied and/or
reinvested as (and to the extent) required by Section 2.11(c) of the Credit
Agreement.
     2. Upon consummation of the sale of the Titan Assets as permitted in
Section II.1 above, (i) such Titan Assets shall be sold free and clear of the
Liens (if any) on such assets pursuant to the respective Security Documents and
(ii) the Lenders hereby consent to the release by the Collateral Agent (without
recourse and without representation or warranty) of the Liens granted by the
Loan Parties in favor of the Collateral Agent for the benefit of the Secured
Parties pursuant to each of the Security Documents solely with respect to the
portion of the Collateral consisting of the Titan Assets.
III. Miscellaneous Provisions.
     1. In order to induce the Lenders to enter into this Second Amendment, each
of Holdings and the Company hereby represents and warrants to each of the
Lenders that (i) all of the representations and warranties contained in the
Credit Agreement and in the other Loan Documents are true and correct in all
material respects on and as of the Second Amendment Effective Date (as defined
below) both before and after giving effect to this Second Amendment (unless such
representations and warranties relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date) and (ii) there exists no Default or Event of
Default as of the Second Amendment Effective Date both before and after giving
effect to this Second Amendment.
     2. This Second Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Loan Document.
     3. This Second Amendment may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
signature page of this Second Amendment by facsimile (or other electronic)
transmission shall be effective as delivery of a manually executed counterpart
hereof. A complete set of counterparts executed by all the parties hereto shall
be lodged with the Borrower and the Administrative Agent.
     4. THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN

-2-



--------------------------------------------------------------------------------



 



ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
     5. This Second Amendment shall become effective on the date (the “Second
Amendment Effective Date”) when Holdings, the Company, CAC and the Required
Lenders shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile (or other
electronic) transmission) the same to the Administrative Agent at the Notice
Office.
     6. From and after the Second Amendment Effective Date, all references in
the Credit Agreement and in the other Loan Documents to the Credit Agreement
shall be deemed to be a reference to the Credit Agreement as modified hereby.
This Second Amendment shall constitute a Loan Document for all purposes under
the Credit Agreement and the other Loan Documents.
* * *

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Second Amendment as of the date first above
written.

            BCP CRYSTAL US HOLDINGS CORP., a
         Delaware corporation
                                By:   /s/ Judy H. Yip         Name:   Judy H.
Yip        Title:   Assistant Treasurer        CELANESE HOLDINGS LLC, a Delaware
limited
         liability company
                                By:   /s/ Judy H. Yip         Name:   Judy H.
Yip        Title:   Assistant Treasurer        CELANESE AMERICAS CORPORATION, a
         Delaware corporation
                                By:   /s/ Judy H. Yip         Name:   Judy H.
Yip        Title:   Assistant Treasurer     

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent and Lender         By:   /s/ Evelyn Thierry         Name:  
Evelyn Thierry         Title:   Vice President              By:   /s/ Paul
O’Leary         Name:   Paul O’Leary         Title:   Vice President     

 